Citation Nr: 1107662	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-44 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right knee disorder.  


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from April 1987 to April 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2009 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In July 2010, a travel board hearing was held before the 
undersigned in Roanoke, Virginia.  A transcript of the hearing is 
associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran underwent an arthroscopy procedure of the right 
knee several years prior to service.  

2.  The Veteran's right knee was normal at entry into service.  

3.  The Veteran sustained an injury of the right knee during 
service in 1988 that was not shown to be chronic.  

4.  There were no continuous post-service symptoms of a right 
knee disability until 2000.  

5.  The Veteran sustained a post-service injury of the right knee 
in May 2004.  

6.  Degenerative joint disease (DJD) of the right knee is first 
demonstrated of record in 2009.  

7.  Current right knee disability is not related to the Veteran's 
service, or to any event therein, including the 1988 right knee 
injury.  




CONCLUSION OF LAW

A right knee disability was neither incurred in nor aggravated by 
service nor may DJD of the right knee be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002);  38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 
(Fed. Cir. 2007).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
his claim.  A June 2008 letter explained the evidence necessary 
to substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
This letter also informed the Veteran of disability rating and 
effective date criteria.  The Veteran has had ample opportunity 
to respond and supplement the record.  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  It is noted 
that the Veteran testified that he had receive treatment, 
including physical therapy for his right knee disability at 
Roanoke orthopedic medical facility.  These records have not been 
associated with the claims folder, but are not considered to be 
necessary for adjudication of the appeal.  In this regard, it is 
noted that the Veteran stated at his hearing that he would 
provide these records, was afforded time after the hearing when 
the case was held in abeyance, but did not provide these records.  
Despite notifications, he has not provided consent for VA to 
obtain these records, although he did provide other medical 
evidence.  

The RO arranged for a VA examination in April 2009.  This 
examination is found to be adequate for rating purposes.  In this 
regard, it is noted that the examiner reviewed the Veteran's 
claims file and medical history, the Veteran's complaints, made 
clinical observations, and rendered opinions regarding whether 
the right knee disability was related to a pre-service injury in 
1981, an in-service injury in 1988, or was a post-service 
disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(finding that VA must provide an examination that is adequate for 
rating purposes).  The Veteran has not identified any other 
evidence that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.  

Service Connection for a Right Knee Disability

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  With chronic disease as such 
in service, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  If a condition 
noted during service is not shown to be chronic, then generally, 
a showing of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, to a 
degree of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will 
summarize the relevant evidence where appropriate and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  When all 
of the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

The Veteran is seeking service connection for a right knee 
disability.  At the Board personal his hearing before the 
undersigned, he pointed out that he had sustained an injury of 
his right knee when he fell down a ladder in service, and stated 
that he has had pain and swelling of the right knee off and on 
since that time.  

The Board finds that the Veteran underwent an arthroscopy 
procedure of the right knee several years prior to service, but 
that his right knee was normal at the time he entered active duty.  
In this regard, it is noted that review of the record shows that 
on examination for entry upon active duty the Veteran gave a 
history of having had an arthroscopic procedure performed on his 
right knee prior to service in 1981.  An orthopedic examination 
was recommended and performed prior to service in March 1987.  
This showed that the Veteran had undergone an arthroscopy of the 
right knee in 1981.  Medical records, dated in September 1981, 
show that the arthroscopy demonstrated a normal knee examination 
except for a tear of the synovium and the intercondylar notch.  
The pre-service March 1987 orthopedic examination noted a normal 
physical examination and no degenerative changes on X-ray study.  
The impression was status post arthroscopy of the right knee, with 
normal examination.  

The Board finds that the Veteran sustained an injury of the right 
knee in 1988 during service, but that no chronic disability of the 
right knee was demonstrated at that time.  In this regard, it is 
noted that STRs show that in December 1988, the Veteran was seen 
for right knee pain after falling from a ladder.  At that time, he 
reported his prior history of treatment for a right knee 
disability and stated that he had a history of right knee swelling 
and pain that would resolve itself.  Examination showed no 
abnormalities or deformities noted.  The Veteran had good range of 
motion, but had tenderness in the area of the right patella.  The 
assessment was to rule out ligament strain/pull.  He was treated 
with Ace wrap and Naprosyn and advised to return if there was no 
improvement.  There is no indication in the remainder of the STRs 
that the Veteran sought additional treatment for a right knee 
disability.  On examination for separation from service, clinical 
evaluation of the knees was normal.  

The Board finds that there is no evidence of continuous symptoms 
from the Veteran's discharge from active duty to 2000, when the 
Veteran has testified he sought treatment for symptoms of right 
knee pain.  It is further found that there is evidence of a post-
service right knee injury in 2004.  Medical records from the 
Veteran's private physician, dated from May 2004 to March 2008, 
have been associated with the claims folder.  When first 
evaluated, it was reported for clinical purposes that the Veteran 
had sustained an injury of the right knee while playing softball 
in May 2004.  He had no immediate pain or swelling, but noted 
swelling after he had removed an over-the-counter (OTC) knee brace 
that he used to protect his knee.  A history of similar knee pain 
was reported.  Examination showed tenderness over the distal 
patellar tendon and mild effusion.  The joint was stable with a 
normal range of motion.  The assessment was minor diagnosis of 
patellar tendonitis.  Additional medical records from this 
provider showed no further complaints of right knee pain, although 
left knee pain was noted in March 2008.  In an August 2010 
statement, this private physician reported that the Veteran had 
been in his clinic that month with complaints of right knee pain.  
At that time, physical examination showed evidence of fairly 
severe degenerative joint changes in the knee.  The Veteran 
reported having had old trauma in the knee when he was in the 
military, stating that he had torn "up his knee" at that time.  
The examiner stated that the arthritis the Veteran was now having 
was very likely post-traumatic from the 1988 right knee injury.  
The examiner did not discuss the possibility of a relationship of 
the Veteran's current right knee disability with either the pre-
service injury in 1981 or the post-service injury in 2004.  

An examination was conducted by VA in April 2009.  At that time, 
the Veteran's claims file and medical records were reviewed.  The 
history of having slipped on stairs while on ship during service 
was reported.  It was noted that, after this accident, the Veteran 
had been placed on light duty for two weeks.  It was further noted 
that he had had surgery performed prior to service when he had 
"pulled ligaments" playing football.  Since leaving the 
military, he had been treated for right knee pain around 1997 
when, he stated, an X-ray showed a lot of "chipped bones and 
tension."  He currently took OTC medications such as Advil.  On 
physical examination, the knee was essentially normal, with no 
crepitation, effusion, masses, grinding, limitation of motion, 
redness or swelling.  The Veteran did complain of pain at full 
flexion of the right knee.  The patella was freely mobile. X-ray 
studies showed early patellofemoral space reduction with minimal 
early spurs on the posterior aspect of the patella.  The 
impression was early signs of DJD.  The diagnosis was radiographic 
evidence of early DJD, no functional impairments noted on 
examination.  Thus, the Board finds that DJD of the right knee was 
first demonstrated of record in 2009, many years after separation 
from service.  

The Board finds that the current right knee disability is not 
related to the Veteran's service, or to any event therein, 
including the 1988 right knee injury.  In April 2009, the VA 
examiner rendered an opinion that the right knee disability was 
not the result of or manifested due to his military service.  The 
rationale for the opinion was that the Veteran had undergone an 
arthroscopy prior to service in 1981, but that examination at the 
time of entry into service showed an essentially normal knee.  The 
VA examiner noted that the Veteran was able to complete basic 
training.  The injury of the right knee in the fall from a ladder 
during service was noted, but the examiner assessed that the 
examination of the knee at that time did not describe the 
likelihood of a permanent, chronic, or ongoing disabling condition 
of the right knee.  The VA examiner pointed out that the Veteran 
had sustained this injury in 1988, but had not had another 
"interface with the health care system for his right knee" for 
the remainder of his period of active duty.  The discharge 
physical examination did not reveal a right knee disability.  The 
VA examiner noted that the Veteran had sought treatment in 2004 
for knee pain that was related to playing softball, but the 
present examination was essentially unremarkable for any 
functional impairments of the right knee.  Therefore, based on the 
information in the Veteran's claims folder, the evaluation by his 
local provider, the interview with the Veteran and the current 
examination, it was the VA examiner's opinion that any chronic 
right knee disability did not manifest during military service.  
The VA examiner further opined that the right knee disability that 
had occurred prior to service was not made worse beyond the normal 
progression due to military service.  The rationale for this 
opinion was that the Veteran had been able to perform normally 
during his first year of military service, and had had an in-
service injury that was self-limiting and did not interfere with 
the remainder of his military service or even years after leaving 
the military.  

As previously noted, the Veteran testified at a Board hearing 
before the undersigned in July 2010.  At that time, he and his 
wife reported that he had had symptoms of a right knee disability 
since the 1988 injury that he sustained during service.  He 
stated that he first sought treatment for complaints of knee pain 
after service in 2000 or 2001.  In a claim for benefits, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when either a layperson is competent to identify 
the medical condition; the layperson is reporting a 
contemporaneous medical diagnosis, or where lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 
(2007).  The testimony of the Veteran and his spouse, when 
combined with the opinion of the Veteran's private physician, is 
accepted to show that the Veteran has a current right knee 
disability, and that the onset of symptoms of right knee 
disability was after service in 2000.  By contrast, however, the 
April 2009 VA examiner rendered an opinion that the current right 
knee disability was not related to the in-service injury.  

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of 
a medical opinion is diminished where that opinion is ambivalent, 
based on an inaccurate factual premise, based on an examination 
of limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar 
v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 
470-71.  While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement, as will be done in this case.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  

The Board finds that the Veteran's right knee disability is not 
related to any in-service event, including the right knee injury 
he sustained during service in 1988.  Although the private 
opinion in August 2010 states that such a relationship exists, 
this opinion is based upon an inaccurate medical history that the 
Veteran "tore up his knee" in 1988.  The treatment records from 
the time of the injury show no abnormalities or deformities of 
the right knee, with good range of motion.  While the right knee 
was tender, the treatment rendered, a wrap and medication, was 
apparently successful.  This is not indicative of a severe 
injury.  Moreover, as pointed out by the VA examiner in April 
2009, the Veteran sought no further treatment for a knee 
disability either in service or for many years thereafter and 
reported no continuous symptoms from 1991 to 2000.  And this was 
one of the basic reasons that no relationship between the right 
knee injury in service and current disability was found.  In 
2004, after service, the Veteran sought treatment after yet 
another sports-related injury.  The April 2009 VA medical opinion 
also effectively rules out aggravation of any pre-existing right 
knee disorder.  The examiner places great weight the fact that 
the Veteran was able to undergo the rigors of basic training 
without a difficulty with the right knee, and it is further noted 
that the orthopedic examination at entrance into service was 
normal.  

Thus, the Board finds that the April 2009 medical opinion that is 
against the Veteran's claim is more persuasive than the August 
2010 medical opinion that supports it.  Simply put, the April 
2009 opinion appears to be based on a more thorough review of the 
treatment records and a more accurate factual history of the 
events, including the record of the treatment of the pre-service, 
in-service, and post-service knee injuries, and gives specific 
reasons for each of the opinions reached.  The August 2010 
medical opinion ignores the pre-service and post-service injuries 
entirely, and does not describe the in-service injury with 
accuracy so it is based on a 


factually inaccurate history.  For these reasons, the 
preponderance of the evidence is found to be against the 
Veteran's claim for service connection for a right knee disorder 
and service connection for a right knee disability is denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a right knee disorder is denied.  



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


